Citation Nr: 1812386	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  17-18 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUES

1.  Whether a July 2007 rating decision that denied service connection for dysthymia should be revised on the basis of clear and unmistakable error (CUE).

2.  Entitlement to service connection for an acquired psychiatric disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from June 1991 to September 2002 in the United States Navy.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In the September 2013 rating decision on appeal and in the March 2017 statement of the case (SOC), the RO adjudicated both the matters of CUE in the July 2007 rating decision, as well as entitlement to service connection for a psychiatric disorder, although the claims were not separately captioned.  For clarity, the Board has separated the issues as shown on the title page.  

In his April 2017 VA Form 9, the Veteran withdrew a prior request for a Board hearing.  As such, there is no hearing request presently pending.

Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the claim on appeal has been recharacterized to include any psychiatric disorder.

The Board has additionally considered the decision of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008), which provides that a claim premised on a diagnosis not considered in prior decisions is treated as a new claim without the need for new and material evidence.  The RO denied a claim for service connection for dysthymia in a July 2007 final rating decision.  Since then, a new psychiatric disorder, major depressive disorder (MDD), pursuant to the Diagnostic and Statistical Manual for Mental Disorders-5, has been diagnosed.  As the record shows that MDD had not been diagnosed when the claim was previously denied, the Board finds that the current claim may be considered without regard to whether new and material evidence has been received.  

The electronic filing system contains documents pertinent to the appeal that were associated with the record since the RO's last readjudication of the claim.  In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C. § 7105(e)(1), (2) (West 2012) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The July 2007 rating decision denying entitlement to service connection for dysthymia does not contain an outcome-determinative error in applying the law extant at that time to the facts that were before the adjudicator.



CONCLUSION OF LAW

The criteria to establish CUE in the RO's July 2007 decision denying service connection for dysthymia have not been met.  38 U.S.C. §§ 5109A, 7105(c) (West 2012); 38 C.F.R. §§ 3.104, 3.105 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching the decision below, the Board considered the Veteran's claim and decided entitlement based on the evidence. Neither the Veteran nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The Court has set forth a three-pronged test to determine whether CUE is present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994), Russell v. Principi, 3 Vet. App. 310 (1992).

Judicial precedent has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).

The Court has further stated that a CUE is a very specific and a rare kind of "error." It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. at 313 (en banc).

An assertion of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

Where evidence establishes CUE, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating decision, which constitutes a reversal of a prior decision on the grounds of CUE, has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a); 3.400(k).

The Veteran asserts CUE in the July 2007 rating decision based on the fact that the February 2007 VA examiner provided a positive nexus opinion, yet the RO still denied the claim.  The Veteran also asserts CUE due to the fact that dysthymia is defined as a chronic disorder, yet the RO denied the claim because he did not have a chronic condition.  The Veteran also generally reports that the September 2013 rating decision on appeal and the March 2017 SOC are inconsistent as different portions of the February 2007 VA examination were cited and relied upon by the RO.

Under the laws and regulations in effect now and at the time of the July 2007 rating decision, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to show a service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Pond v. West, 12 Vet. App. 341 (1999).

At the time of the RO's July 2007 rating decision, the record included statements from the Veteran, service treatment records (STRs), VA treatment records, private treatment records, a February 2007 VA psychiatric examination report, and VA examination reports pertaining to other conditions.  

Service treatment records showed that in January 2002, the Veteran made a suicidal gesture after finding his wife with another man.  He was also experiencing ongoing financial difficulties and legal problems.  The in-service provider diagnosed a partner-relational problem and an adjustment disorder with depressed mood.  On reevaluation in March 2002, the Veteran's condition had improved and his Global Assessment of Functioning score was high at 70.  He was released to active duty without the need for further treatment.  Post-service treatment records showed an adjustment disorder with depressed mood.  On VA examination in February 2007, the examiner found, "he fits into the diagnosis of dysthymia 300.4 and it is service connected and it is non-combat related."  The examiner further found that the Veteran had some depression prior to entering the military, and it increased during service.  The RO concluded that despite the in-service treatment, no permanent residual or chronic disability was shown by the STRs or post-service records.  In sum, the Veteran was seen twice during active duty for adjustment problems, and once after service.  Service connection had not been established and the claim was denied.

The Veteran does not assert that the correct facts were not before the adjudicator.  Essentially, he argues that the statutory or regulatory provisions in effect at that time were incorrectly applied as service connection was not granted despite the fact that dysthymia is a chronic disorder and the February 2007 VA examiner provided a positive nexus opinion.  The Board finds this constitutes disagreement with how the facts were weighed.  The RO discussed all of the pertinent evidence, but essentially determined that the in-service symptomatology comprised an acute episode which resolved itself during service.  While the February 2007 VA examiner provided a positive nexus opinion, he did so without any rationale, rendering it of little probative value.  See, e.g. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions") (decided on March 27, 2007, prior to the April 2007 rating decision.)  As such, the examiner's opinion, while positive, does not compel an award of service connection.

The fact that dysthymia may be medically defined as a chronic condition is also not enough to compel an award of service connection.  Dysthymia was diagnosed after service; it was not noted during service, characteristic manifestations of the disease process were not identified during service, and it was not documented until 2007.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

To the extent the VA examiner found the Veteran was depressed prior to service, and depression increased in severity during service, this too does not compel an award of service connection.  Regulations now, and in effect at the time of the July 2007 rating decision, provide the veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 C.F.R. § 3.304(b).  No psychiatric abnormalities were noted on the Veteran's June 1990 Report of Medical Examination on entry into service.  As the VA examiner's statement to the contrary was unexplained, the evidence does not clearly and unmistakably show that a psychiatric disorder preexisted service.   As such, service connection is not compelled by the VA examiner's statement.

In short, applying the regulations pertaining to service connection in effect at the time of the decision to the facts does not compel an award of service connection; the RO's determination did not constitute an undebatable error about which reasonable minds could not differ under any theory of establishing service connection.

For the foregoing reasons, it cannot be said that the ROs denial of entitlement to service connection dysthymia in its July 2007 decision contained an outcome-determinative error in applying the law extant at that time to the facts that were before the adjudicator.  The motion alleging CUE in the July 2007 rating decision must therefore be denied.  The benefit-of-the-doubt rule is not for application.  


ORDER

The motion alleging clear and unmistakable error (CUE) in a July 2007 rating decision that denied service connection for dysthymia is denied.  


REMAND

The Veteran has current psychiatric disorders, variously diagnosed, including MDD, dysthymia, an adjustment disorder, and anxiety.  Of note, the record does not contain any indication of current posttraumatic stress disorder, and the Veteran has not raised any contentions regarding such a diagnosis or an in-service stressor.  As such, development in this regard is not indicated.

Service treatment records show that on his entrance examination, psychiatric abnormalities were not found and the Veteran did not raise pertinent complaints on the accompanying Report of Medical History.  In January 2002, he sought emergency psychiatric treatment after holding a loaded gun to his head while harboring strong suicidal impulses.  He was diagnosed with a partner relational problem and an adjustment disorder with depressed mood.  In March 2002, he was reevaluated, and found psychologically fit for full duty.  On his Report of Medical History at separation, the Veteran checked boxes indicating he had attempted suicide, and had depression or excessive worry, loss of memory or amnesia, and nervous trouble.  Psychiatric abnormalities were not found on separation examination.

In February 2007, a VA examiner found, "he fits into the diagnosis of dysthymia 300.4 and it is service connected and it is non-combat related."  A rationale was not provided for the finding.  The examiner further indicated the possibility of a preexisting psychiatric condition, finding he had depression prior to military service which increased during service.  A VA examination must be provided addressing the etiology of the Veteran's current psychiatric disorders, with a rationale.

Accordingly, this claim is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Afford the Veteran a VA examination addressing the etiology of his psychiatric disorders.  All current disorders must be identified.  A rationale must be provided for all conclusions reached.

The examiner should respond to all of the following inquiries:

(a) For each psychiatric disorder identified, 
state whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the disorder had its onset in service, or is it otherwise related to service.

In rendering the opinions, the examiner must consider the following: the current diagnoses of major depressive disorder, dysthymia, an adjustment disorder, and anxiety; the in-service January 2002 suicidal incident and psychiatric symptoms reported on separation; and the opinions of the February 2007 VA examiner. 

2.  Thereafter, readjudicate the claim, considering all evidence.  If the benefit sought remains denied, the Veteran and his representative should be provided a SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


